                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

JUDY MOORE,

          Plaintiff,

v.                                      Civ. Action No. 1:19-CV-138
                                                  (Kleeh)

CITIFINANCIAL, INC.,
CITIFINANCIAL CREDIT COMPANY,
BAYVIEW LOAN SERVICING, LLC,
U.S. BANK NATIONAL ASSOCIATION,
MF LLC PASS-THROUGH TRUST,

          Defendants.


     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

     Pending before the Court are two Motions to Compel Arbitration

and Stay Proceedings [ECF Nos. 3, 6]. For the reasons discussed

below, the Court grants both.

                        I.   PROCEDURAL HISTORY

     On July 18, 2019, this action was timely removed to the

Northern District of West Virginia. ECF No. 1. In the Complaint,

Plaintiff Judy Moore (“Moore”) asserts nine (9) causes of action:

(I) Illegal Mortgage (Lender/Holder/Servicer), (II) Common Law

Contract Defense of Unconscionability (Lender/Holder/Servicer),

(IV) Fraud (Lender/Holder/Servicer), (V) Action to Quiet Title

(Holder/Servicer),           (VI)          Unjust             Enrichment

(Lender/Holder/Servicer),    (VII)   Violations   of   the   Real   Estate
MOORE V. CITIFINANCIAL                                               1:19-CV-138

       MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
           ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Settlement    Procedures      Act    (Servicer/Holder),        (VIII)     Breach    of

Contract    (Holder),       (IX)    Tortious    Interference       with    Contract

(Servicer),    and    (X)    Misrepresentation           (Holder/Servicer). 1      The

claims relate to the origination and servicing of a home-secured

mortgage loan. On July 24, 2019, Defendant CitiFinancial Credit

Company (“CitiFinancial”) filed a Motion to Compel Arbitration and

Stay Proceedings. ECF No. 3. Defendants Bayview Loan Servicing,

LLC (“Bayview”) and U.S. Bank, National Association, MF IIc Pass-

Through Trust (“U.S. Bank”) joined the motion. ECF No. 6. The

motions are now ripe for consideration and the subject of this

order.

                            II.    FACTUAL BACKGROUND

       Moore is a 73-year-old woman who lives at her home at 3909

Webster Pike, Grafton, West Virginia. See Compl., ECF No. 1-1, at

¶ 1. In June 2001, Moore entered into a home mortgage in the amount

of $33,000.00. Id. ¶ 5. Around November 2003, Moore refinanced and

entered    into   a   home-secured       loan       with    CitiFinancial,    which

increased Moore’s mortgage to $41,890.50. Id. ¶¶ 5-7. On or around

January 6, 2004, Moore again refinanced her home and increased her

home-secured      financing,       leading     to    a     home-secured    loan     of

$44,049.78 with an interest rate of 8.99% that accrued daily. Id.



1   It appears that Count III is missing.
                                         2
MOORE V. CITIFINANCIAL                                            1:19-CV-138

       MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
           ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

¶ 16. Moore did not have an attorney present during the loan

closing. Id. ¶ 114.

       On January 6, 2004, Moore’s then-husband, William E. Walter

(“Walter”), entered into a Disclosure Statement, Note and Security

Agreement (the “Loan Agreement”) with CitiFinancial. See ECF No.

3-1.    In   the   Loan   Agreement     on   page   3,    a   section    labeled

“Arbitration” provides that “Borrower, Non-Obligor(s) (if any) and

Lender have entered into a separate Arbitration Agreement on this

date, the terms of which are incorporated and made a part of this

Disclosure     Statement,      Note   and    Security     Agreement     by    this

reference.”    Id.   at   3.   Walter   initialed       and   signed    the   Loan

Agreement on page 1, initialed it on page 2, and signed it on page

3. Moore signed the Loan Agreement on page 3 as a nonobligor

(signing as Judy Walter). Moore executed the Loan Agreement just

below a paragraph headed “SECURITY INTEREST OF NONOBLIGOR.” This

section provided:

             [Walter] only is personally liable for payment
             of the loan. [Moore] is liable and bound by
             all other terms, conditions, covenants, and
             agreements   contained   in   this  Disclosure
             Statement,   Note   and   Security  Agreement,
             including but not limited to the right and
             power of Lender to repossess and sell the
             Property securing this loan, in the event of
             default by [Walter] in payment of this loan.

Id.



                                        3
MOORE V. CITIFINANCIAL                                        1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

     The Loan Agreement was secured by real property that was

owned, in part, by Moore. Moore also executed a Deed of Trust

pledging   her   ownership   interest   in   certain   real   property   as

security for the Loan Agreement. See ECF No. 3-2. The separate

Arbitration Agreement referenced in the Loan Agreement provides:

                         ARBITRATION AGREEMENT

           THIS ARBITRATION PROVISION PROVIDES THAT ALL
           DISPUTES BETWEEN BORROWER AND CERTAIN OTHER
           PERSONS ON THE ONE HAND AND LENDER AND CERTAIN
           OTHER PERSONS AND ENTITIES ON THE OTHER HAND,
           EXCEPT THOSE SPECIFIED BELOW, WILL BE RESOLVED
           BY MANDATORY, BINDING ARBITRATION. YOU THUS
           GIVE UP YOUR RIGHT TO GO TO COURT TO ASSERT OR
           DEFEND YOUR RIGHTS (EXCEPT FOR MATTERS THAT
           ARE EXCLUDED FROM ARBITRATION AS SPECIFIED
           BELOW). YOUR RIGHTS WILL BE DETERMINED BY A
           NEUTRAL ARBITRATOR AND NOT A JUDGE OR JURY.
           YOU ARE ENTITLED TO A FAIR HEARING, BUT THE
           ARBITRATION PROCEDURES ARE SIMPLER AND MORE
           LIMITED THAN RULES APPLICABLE IN COURT.

See ECF No. 3-3. The Arbitration Agreement provides that “You and

We agree that either You or We have an absolute right to demand

that any Claim be submitted to an arbitrator in accordance with

this Arbitration Agreement.” 2 Id.



2  The terms “You” or “Your” are defined as “any or all of
Borrower(s) listed above and Non-Obligor(s) who execute the Note,
and their heirs, survivors, assigns, and representatives.”
Arbitration Agreement, ECF No. 3-3. The terms “We” or “Us” or “Our”
refer to “the Lender under the Note listed above, its past, present
or    future   respective   parents,   subsidiaries,    affiliates,
predecessors,    assignees,  successors,   and   their   respective
employees, agents, directors, and officers . . . .” Id.
                                   4
MOORE V. CITIFINANCIAL                                       1:19-CV-138

      MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
          ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

      In a section titled “Agreement to Arbitrate Claims,” the

Arbitration Agreement provides:

               Upon written request by either party that is
               submitted   according   to   the   Rules   for
               arbitration, any Claim, except those specified
               below in this Agreement, shall be resolved by
               binding arbitration in accordance with (i) the
               Federal Arbitration Act, (ii) the then
               applicable     Rules     of     the     chosen
               “Administrator,” and (iii) this Agreement,
               unless We and You both agree in writing to
               forgo arbitration. The terms of this Agreement
               shall control any inconsistency between the
               Rules of the Administrator and this Agreement.

Id.

      In   a    subsection   entitled   “Special   Acknowledgements,”   the

Arbitration Agreement states that “a court and/or jury will not

hear or decide any Claim governed by this Agreement[.]” Id. That

section also states that funding for the Loan Agreement was coming

“in whole or in part by sources outside” of West Virginia, “which

will involve interstate commerce within the meaning of the United

States Arbitration Act, 9 U.S.C. §§ 1, et seq., as amended[.]” Id.

Finally, the Arbitration Agreement provides:

               READ   THE    ABOVE   ARBITRATION    AGREEMENT
               CAREFULLY. IT LIMITS CERTAIN OF YOUR RIGHTS,
               INCLUDING YOUR RIGHT TO OBTAIN REDRESS THROUGH
               COURT ACTION. BY SIGNING BELOW, YOU AGREE TO
               THE TERMS CONTAINED IN THIS AGREEMENT AND
               ACKNOWLEDGE THAT THIS DOCUMENT DID NOT CONTAIN
               ANY BLANK SPACES WHEN YOU SIGNED IT.




                                        5
MOORE V. CITIFINANCIAL                                            1:19-CV-138

      MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
          ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Id. Walter and Moore initialed page 1 of the Arbitration Agreement

and signed page 2.

                               III. DISCUSSION

      Section 2 of the Federal Arbitration Act (“FAA”) provides

that binding arbitration agreements in contracts “evidencing a

transaction involving [interstate] commerce . . . shall be valid,

irrevocable, and enforceable, save upon grounds as exist at law or

in equity for the revocation of any contract.” 9 U.S.C. § 2. The

Supreme Court of the United States has held that the FAA is

extremely    broad   and     applies   to    any   transaction    directly   or

indirectly    affecting       interstate      commerce.   See     Allied-Bruce

Terminix Cos. v. Dobson, 513 U.S. 265, 277 (1995). “While the

district courts are to apply ‘the federal substantive law of

arbitrability,       which     governs       all   arbitration        agreements

encompassed by the FAA,’ the courts must also apply the ordinary

state law principles regarding the formation of contracts, such as

the   ‘validity,     revocability,     or    enforceability      of   contracts

generally.’” Minter v. Bayview Loan Servicing, LLC, No. 5:17-CV-

185, 2018 WL 607230, at *3 (N.D.W. Va. Jan. 29, 2018) (citing

Muriithi v. Shuttle Exp., Inc., 712 F.3d 173, 179 (4th Cir. 2013)).

      In order to compel arbitration, a party should establish:

            (1) the existence of a dispute between the
            parties; (2) a written agreement that includes
            an arbitration provision which purports to

                                         6
MOORE V. CITIFINANCIAL                                      1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

           cover the dispute; (3) the relationship of the
           transaction, which is evidenced by the
           agreement, to interstate or foreign commerce;
           and (4) the failure, neglect, or refusal of
           the [plaintiff] to arbitrate the dispute.

Heller v. TriEnergy, Inc., 877 F. Supp. 2d 414, 423 (N.D.W. Va.

2012). Here, only the second prong is at issue. 3 Moore has raised

issues of unconscionability and, therefore, invalidity of the

Arbitration Agreement. For the reasons discussed below, the Court

will not reach the issue of unconscionability and finds that

arbitration pursuant to the Delegation Clause is appropriate.

     A.    CitiFinancial can enforce the contract because it is a
           successor in interest.

     The Arbitration Agreement provides: “You and We agree that

either You or We have an absolute right to demand that any Claim

be submitted to an arbitrator in accordance with this Arbitration

Agreement.” ECF No. 3-3. The terms “You” or “Your” are defined as

“any or all of Borrower(s) listed above and Non-Obligor(s) who

execute   the   Note,   and   their   heirs,   survivors,   assigns,   and

representatives[.]” The terms “We” or “Us” or “Our” refer to “the



3 As to the first prong, a dispute between the parties exists. This
is evidenced by Moore’s filing suit. As to the third prong, the
Loan Agreement involves interstate commerce. See ECF No. 3-3
(noting that “the funding of the [Loan] will come in whole or in
part from sources outside [West Virginia], which will involve
commerce within the meaning of the United States Arbitration Act”).
As to the fourth prong, Moore clearly opposes arbitration, as
evidenced by her filings in response to CitiFinancial’s motion.
                                      7
MOORE V. CITIFINANCIAL                                                          1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Lender under the Note listed above, its past, present or future

respective        parents,       subsidiaries,           affiliates,           predecessors,

assignees, successors, and their respective employees, agents,

directors, and officers . . . .” Id. (emphasis added).

     CitiFinancial Credit Company is a successor in interest to

CitiFinancial, Inc. See Corp. Disclosure Statement, ECF No. 5

(writing        that     “CitiFinancial,          Inc.         merged    with     and        into

CitiFinancial          Credit   Company”).        CitiFinancial          attached    to       its

Reply a     Certificate         of   Merger       of    Foreign       Corporation    into       a

Domestic        Corporation.         ECF   No.         16-3.     It     also    attached       a

certification from the Secretary of State of Delaware that the

certificate       of      merger      is   true         and     correct.       Id.   Because

CitiFinancial Credit Company is a successor in interest, it can

enforce the contract.

     B.     The Delegation Clause must be enforced.

     The Supreme Court of Appeals of West Virginia has recognized

that “[i]n their contract, the parties may agree that questions

about     the     validity,        revocability          or     enforceability          of    an

arbitration agreement under state contract law will be delegated

from a court to an arbitrator. ‘Because the parties are the masters

of their collective fate, they can agree to arbitrate almost any

dispute – even a dispute over whether the underlying dispute is

subject to arbitration.’” Schumacher Homes of Circleville, Inc. v.

                                              8
MOORE V. CITIFINANCIAL                               1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Spencer (“Schumacher II”), 237 W. Va. 379, 389, 787 S.E.2d 650,

660 (2016). The court further wrote:

          [U]nder   the   FAA   and   the  doctrine   of
          severability, where a delegation provision in
          a written arbitration agreement gives to an
          arbitrator the authority to determine whether
          the    arbitration    agreement   is    valid,
          irrevocable or enforceable under general
          principles of state contract law, a trial
          court is precluded from deciding a party’s
          challenge to the arbitration agreement. When
          an arbitration agreement contains a delegation
          provision, the trial court must first consider
          a challenge, under general principles of state
          law applicable to all contracts, that is
          directed at the validity, revocability or
          enforceability of the delegation provision
          itself.

          Under this rule, if the trial court finds the
          delegation provision to be effective, then the
          case must be referred to the parties’
          arbitrator who can then decide if the
          arbitration agreement is invalid, revocable or
          unenforceable. Conversely, if the delegation
          provision is ineffective on a ground that
          exists at law or in equity for the revocation
          of any contract, then the trial court may
          examine a challenge to the arbitration
          agreement.

Id. at 389-90, 660-61 (emphasis added).

     Under the FAA, there are two prerequisites for a delegation

clause to be effective. First, the language of the provision “must

reflect a clear and unmistakable intent by the parties to delegate

state contract law questions about the validity, revocability, or

enforceability of the arbitration agreement to an arbitrator.


                                9
MOORE V. CITIFINANCIAL                                                     1:19-CV-138

      MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
          ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Second, the delegation provision must itself be valid, irrevocable

and enforceable under general principles of state contract law.”

Id. at 392, 663. When “the plaintiffs’ unconscionability arguments

focus[]    on    the    arbitration        agreement    as    a    whole      and    do    not

specifically or necessarily challenge the delegation provision,

‘the unchallenged delegation provision grant[s] the arbitrator

exclusive authority to determine whether the arbitration agreement

was unconscionable.’” Minter, 2018 WL 607230, at *8 (citation

omitted).

      Here, the Arbitration Agreement provides that “You and We

agree that either You or We have an absolute right to demand that

any Claim be submitted to an arbitrator in accordance with this

Arbitration Agreement.” ECF No. 3-3. A Claim is defined to include:

“The [Loan Agreement], this Agreement, or the enforceability, or

the   arbitrability       of    any   Claim        pursuant       to   this     Agreement,

including but not limited to the scope of this Agreement and any

defenses    to     enforcement        of     the    [Loan     Agreement]            or     this

Agreement[.]” Id. (emphasis added). The Court finds that this

provision evidences a clear and unmistakable intent by the parties

to    delegate     to     the    arbitrator          any     questions          about      the

enforceability of the Arbitration Agreement. Moore writes that the

Delegation Clause is unconscionable, but her arguments challenge

the   enforceability       of   the    Arbitration         Agreement       as    a       whole.

                                            10
MOORE V. CITIFINANCIAL                                          1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

Although Moore endeavors to create the impression that a separate

argument or challenge is raised on the Delegation Clause, her

response merely attaches reference to that clause to her attack on

the entirety of the Agreement. For the reasons discussed herein,

those issues have been exclusively reserved to the province of an

arbitrator   by   the   express   terms   of    the   parties’   Agreement.

Therefore, this action must be referred to arbitration to determine

the enforceability of the Arbitration Agreement.

                            IV.   CONCLUSION

     Overall, CitiFinancial has established (1) that a dispute

exists between the parties, (2) that there is a written arbitration

agreement that covers the dispute, (3) that the Loan Agreement

involves   interstate   commerce,   and   (4)    that   Moore    refused   to

arbitrate the suit. For the reasons discussed above, the Motions

to Compel [ECF Nos. 3, 6] are GRANTED. The Court finds that Moore

is not entitled to further discovery or an evidentiary hearing

before arbitrating her claims. 4 The Court ORDERS Moore to arbitrate

pursuant to the Delegation Clause. This action is STAYED until

such arbitration has been had in accordance with the terms of the

agreement.


4 See Minter, 2018 WL 607230, at *8 (writing that “because the
question of unconscionability is properly before the arbitrator,
any order of limited discovery in this matter would be
inappropriate, as this is not the proper forum for the issue”).
                                    11
MOORE V. CITIFINANCIAL                               1:19-CV-138

     MEMORANDUM OPINION AND ORDER GRANTING MOTIONS TO COMPEL
         ARBITRATION AND STAY PROCEEDINGS [ECF NOS. 3, 6]

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 4, 2020

                              ____________________________
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                               12
